Case: 15-13929   Date Filed: 02/09/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13929
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 4:14-cv-00606-RH-CAS



GLENN C. SMITH,

                                                           Plaintiff-Appellant,

                                  versus


ATTORNEY GENERAL, STATE OF FLORIDA,
L. L. HATCHER,
JEFFREY PIPPIN,
CHRISTOPHER LISTER,
In his individual and official capacities,
JAN D. HEFFEL,
In his individual and official capacities,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (February 9, 2016)
               Case: 15-13929     Date Filed: 02/09/2016    Page: 2 of 4


Before MARTIN, ANDERSON, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Glenn Smith, a Florida prisoner proceeding pro se, appeals the district

court’s dismissal -- pursuant to 28 U.S.C. § 1915(e)(2) -- of his complaint for

failure to state a claim for relief. Briefly stated, Smith challenges the

constitutionality of the Florida Vexatious Litigant statute, Fla. Stat. § 68.093. No

reversible error has been shown; we affirm.

      As an initial matter, the district court committed no error when it twice

ordered Smith to amend his complaint. Both Smith’s original complaint and his

first amended complaint were illegible and failed to comply with federal pleading

requirements. The district court had the inherent authority, even without a request

from a party, to order Smith to file a more definite statement in compliance with

Fed.R.Civ.P. 8. See Fikes v. City of Daphne, 79 F.3d 1079, 1083 n.6 (11th Cir.

1996). And, the district court committed no error in discarding the extra service

copies of Smith’s amended complaint. The district court had notified Smith

already that service copies were not required and that the court would not keep

extra service copies. Moreover, that the court discarded the service copies had no

impact on the outcome of Smith’s case.


                                           2
                Case: 15-13929       Date Filed: 02/09/2016      Page: 3 of 4


       We review de novo a district court’s sua sponte dismissal for failure to state

a claim under section 1915(e)(2), accepting the allegations in the complaint as true.

Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003).

       A court “shall dismiss” a case filed in forma pauperis if the court determines

that the complaint “fails to state a claim upon which relief may be granted.” 28

U.S.C. § 1915(e)(2)(B)(ii). A complaint fails to state a claim if it fails to plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 127 S. Ct. 1955, 1974 (2007). The complaint need not include

detailed factual allegations, but it must set forth “more than labels and conclusions

[or] a formulaic recitation of the elements of a cause of action.” Id. at 196465.

“Factual allegations must be enough to raise a right to relief above the speculative

level.” Id. at 1965.

       To the extent that Smith challenges the state court’s determination -- in an

earlier-filed lawsuit against the same defendants -- that Smith was a “vexatious

litigant,” his claim is barred under the Rooker-Feldman 1 doctrine. For background,

see Nicholson v. Shafe, 558 F.3d 1266, 1268 (11th Cir. 2009) (“lower federal

courts are precluded from exercising appellate jurisdiction over final state-court

judgments” in “cases brought by state-court losers complaining of injuries caused

by state-court judgments rendered before the district court proceedings commenced

1
 Rooker v. Fidelity Trust Co., 44 S. Ct. 149 (1923); D.C. Court of Appeals v. Feldman, 103 S. Ct.
1303 (1983).
                                               3
                Case: 15-13929        Date Filed: 02/09/2016       Page: 4 of 4


and inviting district court review and rejection of those judgments.”). Thus, the

district court concluded properly that it lacked jurisdiction to consider that

argument.

       About Smith’s constitutional argument, Smith has failed to demonstrate that

Fla. Stat. § 68.093 is unconstitutional on its face. The state has a compelling

interest in preventing “vexatious litigation from interfering with the business of the

court system;” and the statute “does not restrict the vexatious litigant’s rights more

than absolutely necessary.” Smith v. Fisher, 965 So. 2d 205, 209 (Fla. Dist. Ct.

App. 2007) (upholding the constitutionality of the Florida Vexatious Litigant

statute). Smith has also failed to demonstrate that the statutory language is

unconstitutionally vague; the complained-of terms Smith identifies either have

well-understood meanings or are defined expressly in the statute.

       Smith has failed to allege facts sufficient to establish a plausible claim for

relief. The district court dismissed correctly Smith’s complaint. 2

       AFFIRMED.




2
 We also reject Smith’s objections to the civil rights complaint form: those objections are not
pertinent to the constitutional claims before the Court and establish no claim upon which relief
can be granted.
                                                4